DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose nor would it be obvious to combine “compute an effective permittivity of the drill cuttings over the frequency range based on a reflection coefficient, which is a ratio of the reflected voltage to the reference voltage over the frequency range, and to determine one or more parameters from the effective permittivity, wherein the one or more parameters are used to make decisions about subsequent drilling in the formation” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Regarding Claim 9, the closest prior art fails to disclose nor would it be obvious to combine “the medium under test including the drill cuttings; computing, using a processor, an effective permittivity of the drill cuttings over the frequency range based on a reflection coefficient, which is a ratio of the reflected voltage to the reference voltage over the frequency range; and determining, using the processor, one or more parameters from the effective permittivity, wherein the one or more parameters are used to make decisions about subsequent drilling in the formation” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Regarding Claim 17, the closest prior art fails to disclose nor would it be obvious to combine “the medium under test including the drill cuttings; and a processor configured to compute an effective permittivity of the drill cuttings over the frequency range based on a reflection coefficient, which is a ratio of the reflected voltage to the reference voltage over the frequency range, and to determine one or more parameters from the effective permittivity, wherein the one or more parameters are used to make decisions about subsequent drilling in the formation” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868